Citation Nr: 1803844	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  12-05 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a disability related to the bilateral knees, shoulders, hands, back, and elbows.

2. Entitlement to service connection for a disability of the feet manifested by bilateral foot pain.

3. Entitlement to a total disability rating for compensation based on individual unemployability due to a service-connected disability (TDIU).


ORDER

Entitlement to service connection for a disability related to the bilateral knees, shoulders, hands, back, and elbows is denied.



FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's claimed disability related to the bilateral knees, shoulders, hands, back, and elbows is not etiologically related to his active military service or service connected disability.


CONCLUSION OF LAW

The criteria for service connection for a disability related to the bilateral knees, shoulders, hands, back, and elbows have not been met. 38 U.S.C. § 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from July 1978 until July 1982. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In October 2017, the Veteran testified during a video hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The issues of entitlement to service connection for a disability of the feet manifested by bilateral foot pain and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Entitlement to service connection for a disability related to the bilateral knees, shoulders, hands, back, and elbows

The Veteran contends that he has a disability related to the bilateral knees, shoulders, hands, back, and elbows related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's claimed disability related to the bilateral knees, shoulders, hands, back, and elbows is etiologically related to, or aggravated by, an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran's claimed disability related to the bilateral knees, shoulders, hands, back, and elbows is related to, or aggravated by, his military service.

The Veteran contends that his claimed disability is related to an in-service motor vehicle accident (MVA). A review of the claims folder reflects that the Veteran was involved in a MVA in which he experienced trauma to his left knee. (See October 1981 Emergency Care and Treatment record).

Treatment reflects reflect the Veteran with a left knee strain, mild osteoarthritis of the right knee, lumbosacral degenerative disc disease, and mild acromioclavicular joint arthrosis. Treatment record further note the Veteran with no left shoulder, bilateral elbow, or bilateral hand condition. (See April 2011 VA addendum)

In an April 2011VA addendum opinion, the examiner opined that it is less likely as not that the Veteran's claimed conditions of bilateral knees, shoulders, hands, back, and elbows was caused by or the result of his in-service MVA. The examiner noted the no chronicity of care for almost 30 years following military service and the Veteran's concession of numerous post-service injuries in his occupation as the owner electrician.

Based on the above, the Board finds service connection for a disability related to the bilateral knees, shoulders, hands, back, and elbows is not warranted.

The Board notes that the Veteran may sincerely believe that he has a disability related to the bilateral knees, shoulders, hands, back, and elbows causally related to active service. However; the most probative clinical etiology opinion with regard to the Veteran's claimed condition is against such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of the claimed disability for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2017), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



REMAND

Entitlement to service connection for a disability of the feet manifested by bilateral foot pain

In regard to the Veteran's for entitlement to service connection for a disability of the feet manifested by bilateral foot pain, the Board finds that a remand is necessary.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his claim for service connection for a disability of the feet manifested by bilateral foot pain. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159 (c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

The claims folder reflects that the Veteran has been treated for bilateral foot pain and plantar calcaneal. Furthermore, the Veteran contends that his claimed condition may be associated with an event, injury, or disease during his active military service.

In this case, without adequate medical examinations and medical opinions in regard to the Veteran's claimed condition, the Board finds the current evidence to be insufficient to decide the claim. Therefore, VA medical examinations and medical opinions are required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection.


Entitlement to TDIU.

The Board has considered the question of whether the Veteran would be prejudiced by considering the appeal for TDIU while remanding the other issues on appeal. Specifically, the Board questions whether the issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

As the outcome of the claim on being remanded could have a significant impact on the Veteran's appeal for entitlement to TDIU, the Board finds these matters inextricably intertwined. The Board also notes that an undecided issue "inextricably intertwined" with an issue certified for appeal must be adjudicated prior to appellate review. Thus, the issue for entitlement to TDIU must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his claimed disability of the feet manifested by bilateral foot pain, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. Schedule the Veteran for a VA medical examination with the appropriate examiner in regard to entitlement to service connection for claimed disability of the feet manifested by bilateral foot pain.

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a bilateral foot disability related to, or aggravated by, his military service.

In providing the opinion, the examiner must provide a full and complete rationale explaining the reasoning for any opinion given. If the examiner is unable to provide the opinion requested, then he or she must state so and provide an explanation as to why an opinion cannot be given.

3. Then, readjudicate the Veteran's claims in light of all the evidence of record. If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Disabled American Veterans]

Department of Veterans Affairs


